Citation Nr: 0204733	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  96-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Propriety of a reduction in the rating for a variously 
diagnosed low back disorder from January 1, 2002.

2.  Entitlement to a rating in excess of 40 percent for a 
variously diagnosed low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1990 to May 1994. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1995 
rating decision by the Oakland, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for lumbosacral strain with a 
history or lower back pain, rated 0 percent.

In an October 1995 rating decision, the RO assigned "staged 
ratings" of 0 percent from May 1994 to April 1995, and 20 
percent from April 1995 for the low back disorder, which was 
recharacterized as lumbosacral spondylosis with right root 
irritation.  In a March 1997 rating decision, the RO assigned 
a 40 percent rating for the disorder, recharacterized as 
lumbosacral discogenic disease with right root irritation, 
effective from April 1995.  In September 1999, the RO 
extended the 40 percent rating to encompass the entire period 
since the veteran's discharge from service.

In a June 2001 decision, the RO proposed reducing from 40 
percent to 10 percent the rating for the low back disorder, 
recharacterized, again, as mechanical low back pain,.  In an 
October 2001 rating, the RO implemented the reduction, and 
characterized the disorder as lumbosacral discogenic disease 
with right root irritation, effective from January 1, 2002. 

The issues have been recharacterized in this decision to 
reflect the RO's actions.  A hearing before a hearing officer 
was held at the RO in May 1999.



FINDINGS OF FACT

1.  Repeated examinations have established that since at 
least November 1998, the veteran's service-connected low back 
disorder has been manifested by no more than slight 
limitation of motion and no more than mild disc syndrome; 
muscle spasms or loss of lateral spine motion are not shown; 
objective findings reflect sustained improvement.

2.  Pronounced disc disease or ankylosis of the lumbar spine 
is not shown at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The reduction in the rating for the veteran's service-
connected, variously diagnosed low back disorder was proper, 
and restoration of a 40 percent rating or entitlement to an 
intermediate rating is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.105, 
3.344, 4.71a, Codes 5292, 5293, 5295 (2001).

2.  A rating in excess of 40 percent for the variously 
diagnosed low back disorder is not warranted at any time 
during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Codes 5289, 
5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA outpatient treatment 
records, and VA examination reports.  No outstanding evidence 
has been identified.  The veteran has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case have informed him what he needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand for further review in light of the VCAA and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

Service medical records reveal treatment for complaints of 
lower back pain in December 1992 following heavy weight 
lifting.  The pain did not radiate.  No difficulty was noted 
with the range of motion.  The lumbar area was tender to 
palpation and mild spasm was noted.  Lumbar strain was 
diagnosed.  In February 1994, the veteran complained of upper 
and lower back pain.  No spasm or tenderness to palpation was 
observed.  Mechanical back pain was diagnosed. 

On November 1994 VA examination, the veteran complained of 
intermittent severe pain in his lower back with no radiation.  
He was not in pain at the time of the examination.  There was 
a full range of motion and no spasm or deformity of the back.  
Back pain, consistent with intermittent lumbosacral strain, 
resolved at the moment, was diagnosed.

An April 1995 VA outpatient record reveals treatment for back 
pain.  The veteran reported the pain began in the Navy and 
had steadily increased.  He had some relief in the past with 
Motrin, but no relief over the prior four months.  He was 
limited in standing and walking by shooting pains down the 
right leg on exertion.  A slight limp was observed.  On 
examination, there was mild tenderness in the L3-L5 area, and 
forward flexion was limited to 30 degrees.  Reflexes were 
normal.  The diagnosis was acute or chronic low back pain 
with ? L5 neuropathy.

VA outpatient treatment records from August 1995 to June 1997 
reveal that in August 1995, a back brace was recommended.  In 
September 1995, no lumbosacral tenderness was noted, but 
there was some pain reported on flexion.  In February 1996, a 
rehabilitation outpatient evaluation noted that x-rays and 
MRI of the lumbar spine were normal.  The veteran complained 
of constant lower back pain which sometimes radiated to the 
right leg.  Pain increased with activity.  A "bizarre" gait 
was seen in the examining room, but it was normal at other 
times.  Heel and toe walk were refused due to complaints of 
increased pain.  The assessment was low back pain of an 
unknown etiology (non-specific).  Non-organic signs were 
positive, and secondary gain issues clouded the clinical 
presentation.  In May 1996, the veteran complained of 
continuing low back pain, which was worse at night.  There 
was no pain on leg lift, and reflexes, strength, and 
sensation were normal.  In January 1997, the straight leg 
raise showed back pain at 45 degrees with both legs.  He 
walked readily on heels and toes.  In February 1997, the 
veteran requested a laptop computer for use to avoid pain 
while sitting at a desk.  The doctor found no medical grounds 
for authorizing this, and noted "there are no obvious 
grounds, from a neurological aspect, of disability."

On September 1995 VA examination, the veteran complained of 
constant muscle spasm, with radiation of pain down his legs 
to his toes.  The right leg was worse.  The examiner noted 
that at the November 1994 examination, none of these 
complaints were made, and the back had become a problem since 
that time.  The veteran walked more stiffly than previously.  
An x-ray showed the "minor abnormality" of narrowing of the 
L4-L5 disc space, but the vertebral bodies were normal in 
height and alignment.  There was very tight musculature 
around L1 on the right side, and "awful" tight on the left.  
Flexion was to 45 degrees, extension was to 20 degrees, and 
lateral flexion and rotation were to about 30 degrees.  There 
was a questionable positive straight leg raise on the right.

On September 1995 VA neurological examination, the veteran 
complained of intermittent back pain beginning in 1992.  The 
pain became constant in 1994, with some pain in the right leg 
and numbness and tingling down the right leg to the foot.  He 
began wearing a back brace in August 1995.  There was 
straight leg raising pain at 45 degrees on the right, and no 
pain on the left.  Lumbosacral flexion produced pain at 5 
degrees.  Marked lumbosacral spondylosis with right root 
irritation was diagnosed.

A December 1995 Magnetic Resonance Image (MRI) showed no 
evidence of disc abnormalities at any level in the lumbar 
spine.  There was no neural foraminal narrowing or canal 
stenosis.  The impression was a normal lumbar spine MRI.

A February 1996 VA treatment record reported the veteran's 
complaint of low back pain with radiation to his right leg.  
He had taken Motrin since April 1995 with little improvement.  
On examination, there was no pain with right or left leg 
lift.  The December1995 MRI was reviewed.  The diagnosis was 
low back pain, clearly not from disc disease or spine 
disease.  The pain was musculoskeletal in nature, and 
physical therapy was recommended.

On December 1996 VA examination, the veteran complained of 
pain on and off since his discharge from service.  He never 
felt well for a long time, and could hardly lift.  There was 
occasional pain down his right leg, and some pain on motion 
or when lifting.  On examination, there was some discomfort 
in the lumbosacral area.  Flexion produced pain, and there 
was slight pain on extension.  Reflexes were equal and 
hyperactive in both lower extremities.  Lumbosacral back pain 
was diagnosed, and a handwritten note directed attention to a 
neurology report containing a diagnosis of lumbosacral 
discogenic disease.

On January 1997 VA neurological examination, the veteran 
reported a gradual onset of low back pain in the Navy, which 
eventually became constant.  There was intermittent radiation 
down the right leg.  Walking for an extended time worsened 
the low back pain. He felt his strength, coordination, and 
balance were intact.  Physical therapy had not helped his 
symptoms; it appeared that he had not consistently followed a 
program.  Reflexes were normal.  Heel and toe walk were 
performed.  There was some tenderness to percussion in the 
lumbosacral area.  Flexion was to 40 degrees, extension was 
to 10 degrees, left lateral flexion was to 15 degrees, and 
right lateral flexion was to 10 degrees.  Straight leg raise 
on the right was painful from the first movement, but 
Lesague's sign was negative.  The examiner noted that 
"physical signs are practically nil" except for the right 
straight leg and limitation of motion.  The history given by 
the veteran, however, was compatible with lumbosacral 
discogenic disease with right root irritation, probably of 
L5.  The examiner also noted the conflicting x-ray and MRI 
evidence regarding the lumbar spine.

VA outpatient treatment records from April 1997 to May 1999 
reveal that in August 1998, the veteran reported a three year 
history of low back pain, but stated he had not been to the 
clinic for two years.  He complained of increasing radiating 
pain in the right leg.  The back was nontender, and leg 
strength and reflexes were normal.  High dose anti-
inflammatory drugs were restarted.  The veteran sought 
treatment again in April 1999; this was the "first time in a 
while."  A full range of motion and normal sensation and 
reflexes were noted.  There was no tenderness of the back.

On November 1998 VA examination, the veteran gave a "very 
vague" history of his back problems.  He had ongoing 
problems  with his back since service, and recently began 
taking Tylenol with codeine.  He was no longer doing physical 
therapy.  He complained of pain in the lumbosacral area and 
occasional shooting pains to the right leg.  The shooting 
pains were replaced by occasional stocking-glove type 
numbness.  He did not like to sit for more than 30 to 40 
minutes, and had difficulty driving a car.  He also did not 
like to stand for extended periods.  Bending and lifting were 
difficult.  He performed light housework.  The veteran was 
extremely muscular, but denied weight lifting.  On 
examination, no tilt, scoliosis, or lift was seen.  There was 
no particular tenderness on palpation, and no muscle spasm.  
Standing, the veteran could not even reach to his knees; 
sitting he could bring his fingertips almost to his ankles.  
The examiner found this to be inconsistent (the same test in 
different positions).  Straight leg raise was negative at 90 
degrees when seated, but when laying down there was back pain 
at 70 degrees on the right and 60 degrees on the left.  X-
rays of the lumbosacral spine showed no evidence of 
degenerative changes of the spine, including disc disease.  
The diagnosis was history of mechanical low back pain without 
evidence of radiculopathy.  The physical examination was 
within normal limits, and some findings, such as the range of 
motion seated and standing, were inconsistent.  "[E]xcept 
for the patient's subjective complaints there are no 
objective findings."  The doctor did recommend some activity 
limitations after giving the veteran the benefit of the doubt 
based on his complaints.

VA treatment records from August 1998 to April 2001 reveal 
complaints of chronic back pain with occasional numbness and 
radiating pain in the left leg.  The pain was in the midback, 
and worsened with changes of position.  The back was 
nontender, and reflexes and strength were normal.  Low back 
pain with some radicular symptoms was diagnosed, although the 
motor exam was completely intact.  There were complaints of 
low back pain with radiation to both legs when walking in 
April 2001.  There was no back tenderness on examination, and 
there were no findings consistent with radicular symptoms.

At a hearing before a hearing officer in May 1999, the 
veteran testified that his right leg was always numb, and he 
had constant, daily back pain.  It was difficult to walk.  He 
reported consistent treatment at VA since 1994.  He always 
wore his brace, which kept the back stable.  He was a full 
time student.  Prolonged activity, or staying in one position 
for too long, irritated his back.

On October 2000 VA examination, the veteran complained of 
worsening back pain since leaving the Navy.  He currently had 
pain in the lumbosacral area occasionally radiating to the 
left shoulder and left leg.  He wore a back brace with metal 
stays.  He did not like to sit or stand for more than 25 
minutes, and his back bothered him when walking on occasion.  
Bending and lifting bothered him.  He did no housework. On 
examination, no tilt, scoliosis, or lift was seen.  There was 
no particular tenderness on palpation, and no muscle spasm, 
but there was some muscle tightness.  He refused forward 
flexion because of pain, but in a seated position could bring 
his fingertips to between his knees and ankles without 
difficulty.  This was an inconsistency.  Straight leg raise 
from a lying position showed back pain and some left leg pain 
at 30 degrees.  X-rays were normal.  Mechanical low back 
pain, without evidence of radiculopathy, was diagnosed.  The 
veteran had subjective complaints of pain.  The examiner 
indicated that objectively it was difficult to make an 
evaluation, as the veteran maximized his symptoms.  There 
were several objective findings inconsistent with his 
complaints.  Based solely on the veteran's complaints, some 
limitations on activity were recommended.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings may be decreased following compliance with 
certain general provisions of Title 38 of the C.F.R.  
38 C.F.R. § 3.105(e) governs reduction procedures.  In cases 
where a disability rating is especially longstanding, the 
veteran has been provided with additional safeguards prior to 
a reduction in rating.  These safeguards are codified at 
38 C.F.R. § 3.344.  The provisions apply only to rating 
disabilities which have continued for a period of 5 years or 
more.  38 C.F.R. § 3.344(c).  The presumption under the 
regulations is that if a condition has remained static for 5 
years, it is unlikely to have improved.  The five year period 
is measured from the effective date of the rating, not from 
the date of the rating decision which assigned it.  Brown 
(Kevin) v. Brown, 5 Vet. App. at 417 (1993).  Here, the 
veteran's 40 percent rating for a low back disability was 
effective from May 7, 1994.  The reduction was proposed in 
June 2001, after the 40 percent rating was in effect more 
than 5 years, and the protections of 38 C.F.R. § 3.344 
therefore apply.

Under 38 C.F.R. § 3.344, a rating specialist must ensure that 
the examination upon which reduction is based is full and 
complete in the context of the history of the disability.  
38 C.F.R. § 3.344(a); Brown (Kevin) v. Brown, 5 Vet. App. at 
419 (1993).  In some instances, a single examination is not 
an adequate basis for a reduction in rating.  For diseases 
which are "subject to temporary or episodic improvement," 
such as manic depressive or other psychotic reactions, 
asthma, ulcers, or many skin diseases, multiple full and 
complete examinations are required, unless all the evidence 
of record clearly indicates that "sustained improvement has 
been demonstrated." The list of diseases subject to 
temporary improvement is not exhaustive, and the Board finds, 
after resolving all doubt in favor of the veteran, that the 
low back disability at issue here is such a condition.  
38 U.S.C.A. § 5107(b).  Multiple examinations or clear 
evidence of sustained improvement are therefore required to 
justify a reduction in rating.

The RO relied upon the November 1998 and October 2000 VA 
examinations to justify the reduction in rating.  The Board 
notes that the November 1998 examination report, which found 
no objective evidence of a low back disability, was before 
the RO at the issuance of December 1998 and September 1999 
supplemental statements of the case, and the September 1999 
hearing officer decision.  It was only upon obtaining an 
October 2000 examination report, which confirmed the findings 
of the prior examination, that the RO proposed reducing the 
rating.  Also considered were VA treatment notes covering the 
period through April 2001.  These outpatient records also 
showed no objective findings of disability.  Based upon two 
examinations and clinical records, the RO determined that a 
material improvement in the veteran's condition had occurred.  
Even if a material improvement in the veteran's condition has 
been shown, it must also be determined that the improvement 
will be maintained "under the ordinary conditions of life."  
The RO made the specific finding that sustained improvement 
had been shown by the two examinations and treatment records.

The Board finds that the safeguards of longstanding ratings 
under 38 C.F.R. § 3.344 have been met.  Moreover, the RO 
provided proper notice of the proposed reduction to the 
veteran and the opportunity to present evidence that the 
reduction should not take place.  The reduction took effect 
in the proper time frame.  38 C.F.R. § 3.105(e).  Due process 
safeguards have been satisfied.

The RO has assigned a rating of 10 percent under Code 5295, 
effective from January 1, 2002.  There is no objective 
evidence of impairment or symptoms warranting a rating in 
excess of 10 percent since, at least, the VA examination in 
November 1998, and certainly since January 1, 2002.

The service-connected low back disorder may be rated under 
Code 5292, based on a limitation of motion; under Code 5295, 
as lumbosacral strain; or under Code 5293, as lumbar disc 
disease.  The next higher, 20 percent rating under Code 5292 
is warranted for moderate limitation of motion of the lumbar 
spine.  Since at least November 1998, the medical evidence 
does not support a finding of moderate limitation of lumbar 
spine motion.  More than mild lumbar motion restriction has 
not been found on any examination since November 1998.  
Although the veteran reports severe pain with any back 
motion, there is no objective evidence of further limitation 
of motion due to pain.  Examiners have found the veteran's 
subjective complaints to be inconsistent with objective 
findings.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45.  Consequently, a rating in excess of 
10 percent under Code 5292 is not warranted.

Code 5295 assigns the next higher 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.  No muscle spasm has been noted since, at 
least, November 1998, and no examiner has reported lateral 
spine motion loss.  The veteran complained of muscle spasm 
during his 1999 testimony, but spasm has not been objectively 
shown.  Consequently, a higher rating under Code 5295 is not 
warranted.

MRIs have not confirmed disc disease.  Examinations since, at 
least, November 1998 have not shown findings reflective of 
moderate disc disease.  Consequently a rating in excess of 10 
percent under Code 5293 is not warranted.

Because no criteria for a rating in excess of 10 percent are 
met or approximated since at least November 1998, the 
reduction of the rating to 10 percent effective from January 
2002 was proper. 

There remains for consideration the matter of whether at any 
time prior to January 1, 2002, the low back disability 
warranted a rating in excess of 40 percent.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The maximum schedular rating under either Code 5292 (for 
limitation of motion) or 5295 (for lumbosacral strain) is 40 
percent.  Consequently a rating in excess of 40 percent under 
those diagnostic codes is not warranted.  Higher ratings for 
low back disability may be assigned under Codes 5289 (50 
percent for unfavorable ankylosis) or 5293 (60 percent for 
pronounced disc disease).  Ankylosis has not been reported at 
any time during the appellate period.  Intervertebral disc 
syndrome is pronounced when there are persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  There is no medical evidence 
at any time during the appellate period showing disability of 
such severity.  Consequently, a schedular rating in excess of 
40 percent is not warranted under either Code 5289 or 5293.

Finally, the record does not reflect that at any time during 
the appellate period the low back disability has required 
frequent hospitalization or caused marked interference with 
employment so as to render impractical application of regular 
schedular criteria and suggest referral for extraschedular 
consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

As the reduction of the rating for the veteran's variously 
diagnosed low back disorder was proper, restoration of a 40 
percent rating (or the grant of an intermediate rating in 
excess of 10 percent) since January 1, 2002 is denied.

A rating in excess of 40 percent for the variously diagnosed 
low back disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

